PER CURIAM:
By way of the attached orders, respondent’s license to practice law in Virginia was revoked. On July 10, 2001, the Clerk of this Court sent respondent a letter via certified mail to the address listed with the South Carolina Bar notifying respondent that, pursuant to Rule 29(d), RLDE, Rule 413, *3SCACR, she had thirty (30) days in which to inform the Court of any claim she might have that disbarment in this state is not warranted and the reasons for any such claim. The letter was returned unclaimed.
The Rules for Lawyer Disciplinary Enforcement do not provide for license revocation. However, when an attorney’s license is revoked in Virginia, the attorney is not eligible for reinstatement for a period of five years from the issuance of the order of revocation and the attorney must successfully complete the Virginia State Bar Examination as a pre-condition for reinstatement. The sanction in the Rules for Lawyer Disciplinary Enforcement most similar to Virginia’s revocation is disbarment. An attorney who is disbarred cannot petition for reinstatement for five years from the date of entry of the order of disbarment and the attorney must successfully complete the South Carolina Bar Examination. See Rule 33, RLDE, Rule 413, SCACR. Accordingly, we find disbarment is the appropriate sanction to impose as reciprocal discipline in this matter.
We also find a sufficient attempt has been made to serve notice on respondent, and find none of the factors in Rule 29(d), RLDE, Rule 413, SCACR, present in this matter. We therefore disbar respondent from the practice of law in this state, retroactive to March 23, 2001, the date respondent’s license to practice law in Virginia was revoked by the Virginia State Bar Disciplinary Board.
Within fifteen days of the date of this opinion, respondent shall file an affidavit with the Clerk of Court showing that she has complied with Rule 30, RLDE, Rule 413, SCACR, and shall also surrender her Certificate of Admission to the Practice of Law to the Clerk of Court.
DISBARRED.
TOAL, C.J., MOORE, WALLER, BURNETT and PLEICONES, JJ., concur.